Judgment, Supreme Court, New York County (Bruce Allen, J., at suppression hearing; Charles Solomon, J, at consolidation motion, nonjury trial and sentence), rendered July 30, 2002, convicting defendant of 15 counts of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to an aggregate term of 4 to 8 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the trial court’s determinations concerning credibility and identification.
The hearing court properly denied defendant’s suppression motion. We similarly find no basis for disturbing the hearing court’s credibility determinations (see People v Prochilo, 41 NY2d 759, 761 [1977]).
The court properly granted the People’s motion to consolidate the indictments. The court properly permitted consolidation on the ground of overlapping evidence, pursuant to CPL 200.20 (2) (b). Each of these pickpocketing incidents involved a distinctive modus operand!, consistently employed by a two-man team. The similarities in the crimes were such that the evidence of each was admissible as to the others (see People v Beam, 57 NY2d 241, 250-253 [1982]). The court also correctly determined that, in any event, the larcenies were properly joined as legally similar pursuant to CPL 200.20 (2) (c), and defendant failed to make a sufficient showing to warrant a discretionary severance (see CPL 200.20 [3]; People v Lane, 56 NY2d 1, 8-9 [1982]; People v *588Streitferdt, 169 AD2d 171, 176 [1991], lv denied 78 NY2d 1015 [1991]). Concur—Lippman, P.J., Tom, Gonzalez, Buckley and Renwick, JJ.